[53] I concur in the majority opinion because of the theory upon which the case was brought, tried and submitted. I am of the opinion that plaintiff's suit is grounded upon his constitutional right to compensation for property taken or damaged for public use. His petition prayed for damages to his entire tract of land, and his evidence on that point was directed to the difference in the market value of the entire tract before the flooding and immediately thereafter; this principal instruction submitted that issue as his element of damages. *Page 22 
The theory of this case is entirely different from that advanced in Grace v. Union Electric Company, Mo.App., 200 S.W.2d 364; Kennedy v. Union Electric Company, Mo. Sup., 216 S.W.2d 756; and in Cunningham et al. v. Union Electric Company, Mo. App., 221 S.W.2d 758.